Citation Nr: 9913950	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-27 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Robert G. Kelly


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veteran a 
disability rating in excess of 50 percent for service-
connected PTSD.

The veteran has submitted written statements and hearing 
testimony during this appeal, contending that due to his 
PTSD, he has been unable to obtain gainful employment since 
1982.  The Board finds that these statements raise an issue 
of entitlement to a total compensation rating based on 
individual unemployability.  Since this matter has not been 
adjudicated by VA, it is referred to the RO for appropriate 
action.     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is not shown to be productive of 
symptoms characterized by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, and thinking.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
disability rating.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports, VA treatment records, a VA 
hospital discharge summary, private medical records, and the 
veteran's hearing testimony and written statements.  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Pursuant to a January 1985 RO rating decision, the veteran 
was initially granted service connection for PTSD and 
assigned a 10 percent disability rating.  The veteran's 
disability rating was increased to 30 percent in accordance 
with a February 1988 rating decision.  An August 1990 rating 
decision increased the veteran's disability rating for PTSD 
to 50 percent, which has remained in effect ever since.

December 1996 VA treatment records show the veteran was being 
treated for alcohol/substance abuse.  These records also show 
the veteran's complaints of PTSD symptoms, including 
depression and nightmares.
The veteran underwent a VA mental disorders examination in 
February 1997.  History obtained at that time included dreams 
and intrusive thoughts about the Vietnam War, waking up 
during the night in a cold sweat, being startled easily,  
being security conscious about his home and vigilant about 
his person, and of symptoms of autonomic hyperarousal.  The 
veteran also stated that he had been able to maintain 
friendships and a relationship with a girlfriend.  The 
examiner noted the veteran was cooperative, friendly, and 
understandable.  There was no evidence of psychotic thought, 
mood, or perceptual disorder, but his mood was mildly anxious 
and depressed.  Sensorium and memory were intact, he was not 
suicidal or homicidal, and judgment and insight were fairly 
good.  The diagnoses included PTSD, alcohol dependency, and a 
global assessment of functioning score (GAF) of 65, as he had 
some PTSD symptoms causing him difficulty in occupational 
functioning, but he was able to take care of himself at least 
reasonably well, and had some meaningful interpersonal 
relationships.  

A September 1997 VA hospital discharge summary shows the 
veteran suffered a brain stem stroke.  

A March 1998 VA mental disorders examination report noted 
that the veteran was quite distressed and depressed regarding 
a recent break-up with his girlfriend.  He stated that he had 
been unemployed for a long time because every job he got 
resulted in being fired for having a bad attitude.  The 
veteran complained of being unable to associate with anybody, 
having fear of thunder, lightning, loud noises, heights, 
helicopters, and of being constantly tense and hyper.  He 
also complained of having a temper and of scary dreams that 
awake him in a cold sweat.  The veteran reported that his 
activity is restricted to walking the dog, drinking coffee at 
a restaurant, and watching sports on television.  The 
examiner noted that the veteran's September 1997 stroke was 
quite likely to have affected his visual spatial perception 
and problem solving.  The examiner also reported that 
personality studies done with the MMPI II were positive for 
recent exacerbation of health concerns, depression, social 
introversion, and mild personality disorder with passive 
aggressive and perhaps avoidance traits.  The examiner 
further noted he conducted Rorschach's tests, which did not 
reveal association content consistent with active PTSD, but 
rather showed that the veteran was a man of limited 
intellectual and emotional characteristics, who is currently 
affected by the recurrence of depression, loss of hope, and 
the sense that life has been spoiled for him.  Apart from 
that, the examiner opined that the veteran's perceptions are 
generally reality based as there is no evidence of an acute 
psychotic condition or of psychotic experiences.  The 
diagnostic impression was as follows: PTSD by history; single 
episode of major depressive disorder secondary to loss of his 
long-time partner; cognitive disorder not otherwise 
specified, secondary to recent brain stem stroke; personality 
disorder not otherwise specified, with avoidant antisocial 
traits.  The examiner commented that the veteran's current 
condition should be understood as containing elements of PTSD 
and depression secondary to the loss of the long term 
relationship and that there is a minor element of disability 
secondary to his recent stroke.  The examiner further opined 
that "[o]n the basis of this evaluation, I do not feel that 
his current symptomatology reflects an exacerbation of his 
[PTSD].  Compensation at the level of 50 percent appears to 
remain valid."  

A June 1998 letter from a private psychologist, George E. 
Parsons, Ph.D., summarized his review of the veteran's 
medical records and observed that the veteran's social 
interactions were appropriate, his speech was appropriate for 
tone, rate and clarity, and he was oriented to date, year, 
person, and situation.  His behavioral and emotional states 
appeared flat and neutral, while psychomotor activities did 
appear to be within the average range.  The veteran 
complained of war-related dreams and recurrent intrusive 
dreams about his injuries, night sweats, an inability to get 
along with others, and irritability.  The veteran stated he 
lives with his elderly mother and helped with the daily 
chores, did some fishing, and sometimes visited his brother.  
Dr. Parsons explained that he administered the Million 
Clinical Multiaxial Inventory II test (MCMI-II), The Mooney 
Problem Checklist, The Bender Gestalt Test, and the dexterity 
portions of the General Aptitude Test Battery.  The results 
of the MCMI-II identified PTSD and schizoid typical 
personality disorder symptoms of fear of human contact, 
suspicion and mistrust of others, and a preference for life 
in passive isolation, which indicate that the veteran may 
exhibit anxiety, apprehension, flattened affect, wide mood 
swings, low self-esteem, and feelings of guilt, remorse, 
anger, tension, rejection and abandonment.  Dr. Parsons 
opined that these symptoms are in the moderately severe 
range, representing better than 50 percent impairment.  The 
results of the Mooney Problem Checklist indicated that the 
veteran was bothered by PTSD symptoms, such as: running 
thoughts through his head; speaking or acting without 
thinking; disliking certain people; lacking ambition; feeling 
ill-at-ease with other people; taking things too seriously; 
and having a bad temper.  The results of the Bender Gestalt 
test indicated borderline organic brain dysfunction due most 
likely to the veteran's prior stroke.  However, Dr. Parsons 
stated the test also suggested that the veteran was affected 
"not only by his stroke, but also by his apparent 
satisfaction and irritation which are also affecting his 
ability to carry out tasks.  These particular factors are 
most likely associated with his personality disorder as well 
as his PTSD."  Dr. Parsons concluded that, in light of his 
examination of the veteran and the above summarized testing 
results, the veteran exhibited moderately-severe PTSD 
symptoms representing a 70 percent impairment to the body as 
a whole.  Dr. Parsons further commented that this increase in 
his disability has been hastened by his November 1997 stroke, 
and by his cessation of alcohol abuse, which caused his PTSD 
symptomatology to be more evident without the masking effect 
of alcohol.  The Diagnostic impression was PTSD, major 
depressive disorder, cognitive disorder, alcoholic dependency 
in remission, schizotypal personality disorder, brain stem 
stroke, and a GAF of 45.  

The remaining evidence consists of the veteran's written 
statements and hearing testimony, which contend that due to 
his PTSD, he has been unable to obtain gainful employment 
since 1982, that he interacts with very few people other than 
his mother, sister, and two brothers, and that he suffers 
from frequent dreams and intrusive thoughts concerning his 
wartime service on Vietnam.  The veteran contends that his 
PTSD symptomatology exceeds the current 50 percent disability 
rating. 

Under the laws administered by the VA, disability evaluations 
are determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
entitlement to compensation has already been established, and 
an increase in the disability evaluation is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440, which provide that a 50 percent 
disability rating is warranted when PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial occupational and social 
impairment, with disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
Finally, a 100 percent disability rating is for assignment 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

After a review of all of the evidence of record in 
conjunction with the application of the relevant laws and 
regulations, the Board concludes that a disability rating in 
excess of 50 percent is not warranted.  The Board finds that 
the evidence shows that the veteran's PTSD remains 
symptomatic, including anxiety, intrusive thoughts and dreams 
that can make him irritable and angry, that he has been 
unable to obtain gainful employment for a long time, and that 
he has difficulty dealing with crowds of people and interacts 
very little with unrelated individuals.  The Board notes, 
however, that he does maintain long-lasting relationships 
with his mother and some of his siblings, and that by the 
veteran's own admission, his inability to maintain a job has 
historically been due to his alcoholism.  Moreover, the 
veteran does not appear to suffer from significant 
deficiencies in judgment and thinking, as there is no 
evidence of symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; spatial, 
occupational and social impairment, with disorientation; 
neglect of personal appearance and hygiene; or inability to 
establish and maintain effective relationships.  

Furthermore, the medical evidence clearly shows that the 
veteran's overall psychiatric impairment is due, in part, to 
non-service-connected disorders, such as  an organic brain 
dysfunction due to a stroke, major depressive disorder, and a 
personality disorder.  Although Dr. Parsons opined that the 
veteran suffered primarily from PTSD, the physician also 
noted that the disorders other than PTSD, as noted above, 
were also contributing to the veteran's overall impairment.  
The Board also notes that the VA's mental disorders 
examination report, prepared just three months prior to Dr. 
Parson's report, also showed that mental disorders other than 
PTSD were responsible for some of the veteran's 
symptomatology.

The Board is cognizant of Dr. Parson's observation that the 
veteran's PTSD is "70 percent" disabling, as well as a VA 
psychiatrist's statement that PTSD was not more than "50 
percent" disabling.  However, the veteran's PTSD must be 
rated under the applicable rating criteria (38 C.F.R. 
§ 4.130, Code 9411 (1998)).  In applying the rating criteria 
to the relevant evidence dated in recent years, the Board 
finds that the veteran's PTSD is not shown to be productive 
of symptoms characterized by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, and thinking, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, and, while there is indication 
of social withdrawal, recurrent anxiety, some difficulty in 
adapting to stressful circumstances, and irritability, there 
is no indication of impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
occupational and social impairment, with disorientation; or 
neglect of personal appearance and hygiene.  It is the 
Board's judgment that the preponderance of the evidence is 
against the claim.  Accordingly, the benefit of the doubt 
doctrine is not applicable, and a rating in excess of 50 
percent for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board has 
considered the history of the veteran's disability, the 
current clinical manifestations, and the effect this 
disability may have on the earning capacity of the veteran 
under 38 C.F.R. §§ 4.1, 4.2 (1998), and finds that there has 
been no showing by the veteran that his PTSD has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

